Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record appears on the PTO-892 and PTO-1449.  The prior art fails to teach the claimed compositions comprising the claimed polyacrylate polymer wherein the weight molecular weight ranges from 50,000 to 300,000 Da and is prepared as set forth in the claims.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16335462/20210522